Frank Castro G D
6820 SW 155" Avenue CH AYE Gl

Miami, FL 33193

June 06, 2020 | LL f= Dp

Clerk of the Court JUN 25 2020
United States bistrict sina SUSAN Y. SOONG
Northern District of California CLERK, U.S. DISTRICT COURT
450 Golden Gate Avenue NORTH DISTRICT GF CALIFORNIA

San Francisco, CA 94102
Dear Clerk of the Courts,

| am writing to you so this can be used at the hearing taking place on October 1, 2020, beginning at
8a.m. Pacific time. In 2011 & 2012 | attended ATI Career Training Center. | graduated in 2012 asa
Master Technician. The school was closed down due to fraudulent activity and never received my
Diploma. This loan really affected me as | had to continue paying without being able to get a job in the
automotive field because | had no Diploma or credentials to support what | had on my resume based on
the classes | took. |! would continuously call for an update and was unable to speak with someone to
help me. They kept putting me on hold and the call would drop. This carried on for a few months until |
decided to drive to the property. When | arrived there was a sign that said they were closed and to call
the customer service line for any inquiries. Basically | was unable to get help.

After continuously paying for my loan and not being able to find a career placement in this field, | ran
into financial problems. So | desperately turned to the Web and found out that they agreed to pay $3.7
million to the government to settle whistleblower fraud claims. ATI agreed to the payout while denying
accusations. As soon as | found out about this, | filed for Borrower Defense. The account was put on
forbearance accruing interest now for a few years. This has affected me all around and is still affecting
me financially.

Every time | try and take out any loan this is putting me in a high dept to income ratio. | even lost the
ability to refinance my mortgage for a lower rate because of this dept. This took me down a bad path
leading me to almost losing my home as | could not pay the high mortgage nor, refinance for a lower
rate. Again this has really impacted my financial life all around and has caused me lots of grief.

| would ask the court to please help me with this loan. | was never given my Diploma and could never
seek out a career in Automotive Mechanics to better my life because of this. It was approximately a
$26,000 dollar loan for which | have paid around $16,000 dollars and owe around $10,000 dollars to
fulfill the loan. What | am seeking is for the loan to be paid in full and the money | have paid refunded
back to me. Thank you for your time and listening to my case.

Sincerely,
Frank Castro
6940 Sw 1/55 Ave

Frank Castro |
Miami, Fl 33193

 

 

 

I

?0e0 OO90 OO01 9259 9548 |

Clerk of The Card:

United States District Coyet

Northern District o- Cali rornia
450 Colden Gate Avenue
San Francisto, CA H4IOR

 

 

 

 

R20
ral ‘4

23,10

N05

shite ce | eplyylanfellilplyylyghafelye)fellpiyifffyeyy| afloat
?0e°0 OOF0 0001 4259 9

PLACE STICKER AT TOP OF ENVELOPE TO THE Rig
OF THE RETURN ADDRESS, FOLD AT DOTTED L

      

a
Gerretse mee nee et men te zo . Mn. eee
